TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00809-CR



                                 Paul Boris Golceff, Appellant

                                                v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207th JUDICIAL DISTRICT
        NO. CR2013-052, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               In the above cause, the State’s brief was originally due on July 23, 2014, and the

State has been granted one 90-day extension. The State has now filed a second motion for extension

of time, seeking an additional 30 days to file the brief, which would make the brief due on

November 20, 2014. We grant the motion, extending the deadline to the following Monday,

November 24, 2014. No further extensions will be granted.

               It is ordered November 13, 2014.



Before Justices Puryear, Pemberton, and Field

Do Not Publish